UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NORTH CAROLINA
ASHEVILLE DIVISION FILED

 

ASHEV!
C.A.No.: 1:18-CV-00367-MR-WCM LLE, NG,
MAY 2.9 2026
U.S. DISTRICT Geuiay
W. DIST, OF Ret
KAREN K. JONES,
Plaintiff, PLAINTIFF'S TERMINATION OF
ATTORNEYS, MICHAEL P. THOMAS
and MOLLY SIMPSON GROSS
¥, APPOINTMENT OF PLAINTIEF,

Karen Kitchens Jones, as pro se

TRUSTEES OF ISOTHERMAL Representative
COMMUNITY COLLEGE, WALTER
DALTON, KIMBERLY GOLD, and
STEPHEN MATHENY,

 

Defendants.

 

I, Karen Kitchens Jones (Client), Plaintiff in this matter, hereby discharges per Rule
1.16(a)(3) my attorneys, Michael P. Thomas and Molly Simpson Gross (Attorneys), and the law
firm of Patrick, Harper, & Dixon, LLP from representing me in the above captioned lawsuit.

Per Rule 1.16(e) All original, Client-furnished documents and any originals of legal
instruments or official documents which are in the lawyer's possession are the property of Client
and, therefore, those items shall be returned within three business days which will be on or
before Friday, May 22, 2020. Client is not responsible for Attorney costs for duplication of
materials. On or before May 22, 2020, Client must also be provided copies of the following
documents from the Attorney’s file: lawyer/client and lawyer/third-party communications; the
lawyer's copies of client-furnished documents (unless the originals have been returned to Client
pursuant to this paragraph); transcripts, pleadings and discovery responses; working and final
drafts of legal instruments, official documents, investigative reports, legal memoranda,
deposition transcripts and recordings, and other attorney work product documents prepared or
collected for Client in the course of the representation; research materials; and bills previously
submitted to Client, etc. Attorneys have no basis for refusal of Client’s request for such materials.
Attorneys may not meet his or her obligation under this paragraph by the mere provision of
copies of documents on an item-by-item basis during the course of the representation. Attorneys
are responsible for providing Client with the entire contents of the file.

Page 1 of 2

Case 1:18-cv-00367-MR-WCM Document 26 Filed 05/20/20 Page 1 of 4

 
Per North Carolina State Bar 2013 Formal Ethics Opinion 15, any records relative to
Client’s matter that would be helpful to subsequent legal counsel must also be provided on or
before May 22, 2020.

Attorneys shall take steps to the extent reasonably practicable to protect Client's interests,
such as allowing time for employment of other counsel, refunding any advance payment of fees
that have not been earned, handling records per Rule1.16(e), etc. Attorneys must also take all
reasonable steps to mitigate the consequences to Client related to termination of Attorneys.

32 CER § 776.35

An “entry” of settlement requires the execution of a release by Client and the filing of a
voluntary dismissal with prejudice. Since any attempt to assert a lien prior to a final judgement
(“entry” of settlement) is void, any claims by Attorneys for a charging lien is void. Howell v.
Howell, 89 N.C. App. 115, 365 S.E.2d 181 (1988), etc. Per Mack v. Moore, 107 N.C. App. 87,
418 S.E.2d 685 (1992) (quoting Covington v. Rhodes, 38 N.C. App. 61, 247 S.E.2d 305 (1978)).
“Thus, no charging lien is available “until there is a final judgement or decree to which the lien
can attach,” and any attempt to assert the lien prior to a final judgement is void.”

Until such time that alternative counsel can be appointed, Plaintiff will serve as pro se
representative.

My contact information is as follows:

Address: 201 Fairforest Drive
Rutherfordton, NC 28139

Telephone: 828-429-0179

Email: kikjones@me.com

IN WITNESS WHEREOF, this Motion to Terminate Attorney has been executed by the
Plaintiff on the date below written.

Plaintiff: KAREN K. JONES

Soren Kon Date: S/ 19/2090 KAREN K, JONES

201 Fairforest Drive
Rutherfordton, NC 28139

Page 2 of 2

Case 1:18-cv-00367-MR-WCM Document 26 Filed 05/20/20 Page 2 of 4

 
CERTIFICATE OF SERVICE

« ‘To certify that a manual filing (not available in electronic form), has been served;

+ To certify that a sealed document has been served;

¢ Instructions for Paper Filers: For persons filing in paper form, service must be
accomplished outside CM/ECE, and a certificate of services is required for all
documents.

Case No. : 1:18-CV-0 - -

Case Caption

 

 
 

I certify that on May 20, 2020, the Plaintif

aintiff, Karen Kitchens Jone

 

was served by [ ] personal delivery; [X] mail; [ ] third-party commercial carrier; or [ ] email
(with written consent) on the following persons at the addresses or email addresses shown:

 

VIA CERTIFIED MAIL VIA Certified Mail
Mike Thomas, Attorney Matthew J. Gilley
Patrick, Harper, & Dixon Ford Harrison
34 2nd Street NW, Ste. 400 100 Dunbar St., Suite 300
Hickory, NC 28601 Spartanburg, SC 29306
Karo Bn 5/9 [3000
C/
Signature Date

Case 1:18-cv-00367-MR-WCM Document 26 Filed 05/20/20 Page 3 of 4

 
CERTIFICATE OF SERVICE

+ To certify that a manual filing (not available in electronic form), has been served;

+ To certify that a sealed document has been served;

* Instructions for Paper Filers: For persons filing in paper form, service must be
accomplished outside CM/ECF, and a certificate of services is required for all
documents.

Case No.C.A : £18-CV-00367-MR-
Case Caption Karen K, Jones v Trustees of Isothermal Community College, et al.

 

was served by [ ] personal delivery; [X] mail; [ ] third-party commercial carrier; or [ ] email
(with written consent) on the following persons at the addresses or email addresses shown:

VIA CERTIFIED MAIL
Mike Thomas, Attorney
Molly Gross, Attorney
Patrick, Harper, & Dixon

34 2nd Street NW, Ste. 400
Hickory, NC 28601

Karn DO ¥ne sii q|g000

Signature Date

Case 1:18-cv-00367-MR-WCM Document 26 Filed 05/20/20 Page 4 of 4

 
